Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 16, 1973, convicting him of two counts of murder (felony murder and intentional murder), robbery in the first degree, petit larceny and possession of weapons, etc., as a misdemeanor, upon a jury verdict, and imposing sentence. By order dated May 22, 1978, this court modified the judgment by reversing the conviction of robbery in the first degree, and the sentence imposed thereon, and dismissing the said count of the indictment. As so modified, the judgment was affirmed (People v Berzups, 63 AD2d 718). On February 20, 1980, the Court of Appeals (1) modified this court’s order by reinstating the conviction for robbery in the first degree, (2) otherwise affirmed the order, and (3) remitted the case to this court for review of the facts relating to the robbery conviction (49 NY2d 417). Judgment as to the robbery conviction affirmed. No opinion. Damiani, J. P., Martuscello, O’Connor and Weinstein, JJ., concur.